Exhibit 12.2 KANSAS CITY POWER & LIGHT COMPANY COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Year to Date June 30 2008 2007 2006 2005 2004 2003 (millions) Income from continuing operations $ 24.9 $ 156.7 $ 149.3 $ 143.7 $ 145.0 $ 125.4 Add Minority interests in subsidiaries - - - 7.8 (5.1 ) (1.3 ) Income subtotal 24.9 156.7 149.3 151.5 139.9 124.1 Add Taxes on income 26.8 59.3 70.3 48.0 53.8 83.3 Kansas City earnings tax - 0.5 0.5 0.5 0.5 0.4 Total taxes on income 26.8 59.8 70.8 48.5 54.3 83.7 Interest on value of leased property 1.6 3.9 4.1 6.2 6.2 5.9 Interest on long-term debt 37.3 54.5 55.4 56.7 61.2 57.7 Interest on short-term debt 7.5 20.3 8.0 3.1 0.5 0.6 Mandatorily Redeemable Preferred Securities - 9.3 Other interest expense and amortization (a) 2.0 6.8 3.2 3.6 14.0 4.1 Total fixed charges 48.4 85.5 70.7 69.6 81.9 77.6 Earnings before taxes on income and fixed charges $ 100.1 $ 302.0 $ 290.8 $ 269.6 $ 276.1 $ 285.4 Ratio of earnings to fixed charges 2.07 3.53 4.11 3.87 3.37 3.68 (a) On January 1, 2007, Great Plains Energy adopted FIN No. 48, "Accounting for Uncertainty in Income Taxes," and along with the adoption elected to make an accounting policy change to recognize interest related to uncertain tax positions in interest expense.
